Citation Nr: 1714682	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-11 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and bipolar disorder, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The claim for service connection for major depressive disorder (MDD) has been recharacterized.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for MDD has therefore been expanded to encompass any acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that the Veteran failed to report to a scheduled VA mental disorders examination in January 2011.  Although the Veteran did not provide an explanation for his failure to report, the Veteran indicated in an August 2011 statement that he was essentially homeless and was sleeping in his car and taking showers at various places from September 2010 to November 2010.  The Veteran also reported that in January 2011, his car was taken due to financial difficulties.  Additionally, the record shows that there were multiple addresses the VA was sending correspondences to in 2010 and 2011.  The Board finds that, given the above, and affording the Veteran the benefit of the doubt, VA shall schedule another VA examination.  The Veteran is reminded that if he fails to cooperate in the development of his claim, he does so at his own peril.  Pursuant to 38 C.F.R. § 3.655(b) (2016), when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record and may result in denial of the claim. 

The Board also notes that the May 2011substantive appeal included a Decision Review Officer (DRO) hearing request for the Veteran's claimed psychiatric condition.  However, the record does not demonstrate that the RO scheduled the Veteran for a hearing before a DRO for his psychiatric condition.  Therefore, the Board finds the Veteran's DRO hearing request remains pending, and a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his current address.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorder, to include major depressive disorder; generalized anxiety disorder, bipolar disorder.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder; generalized anxiety disorder, bipolar disorder, had onset in or, is otherwise related the Veteran's active service?

(b) Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder; generalized anxiety disorder, bipolar disorder, manifested within one year of the Veteran's active service?

(c) Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder; generalized anxiety disorder, bipolar disorder, was caused (in whole or in part) by any or all of the Veteran's service-connected disabilities (i.e., sleep apnea, lumbar strain, left and/or right shoulder tendonitis, left and/or right knee tendonitis, radiculopathy of the left and/or right lower extremity, bilateral plantar fasciitis, gastroesophageal reflux disease)?

(d) Is it at least as likely as not (50 percent probability or more) that any current psychiatric disorder, to include major depressive disorder; generalized anxiety disorder, bipolar disorder, was aggravated (made chronically worse) by any or all of the Veteran's service-connected disabilities (i.e., sleep apnea, lumbar strain with IVDS, left and/or right shoulder tendonitis, left and/or right knee tendonitis, radiculopathy of the left and/or right lower extremity, bilateral plantar fasciitis, gastroesophageal reflux disease)?

If any current psychiatric disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale for all opinions should be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion.

3.  Then, contact the Veteran to inquire as to whether he still desires a DRO hearing.  If so, schedule a DRO hearing at the earliest available opportunity.  If such hearing is no longer desired, document such in a report of contact or ask that the Veteran provide a written notice of withdrawal.

4.  If benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


